Case: 12-13312     Date Filed: 01/18/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13312
                            Non-Argument Calendar
                          ________________________

                              Agency No. 5525-11



JOHN TED BAREFIELD,

                                                             Petitioner - Appellant,

                                      versus

COMMISSIONER OF IRS,

                                                            Respondent - Appellee.

                          ________________________

                     Petition for Review of a Decision of the
                                  U.S.Tax Court
                           ________________________

                                (January 18, 2013)

Before TJOFLAT, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:

      John Ted Barefield, proceeding pro se, appeals the tax court’s order granting

summary judgment to the Internal Revenue Service and concluding that he owes a
              Case: 12-13312      Date Filed: 01/18/2013   Page: 2 of 2

tax deficiency on social security income he received in 2008. Barefield contends

that: (1) the social security benefits he received are not taxable income because

they are disability benefits; (2) the tax court should not have granted the IRS’s

motion for summary judgment without allowing him to argue his case in person;

and (3) the IRS improperly assessed interest on his tax deficiency. Those are the

same contentions he made with respect to social security income he received in

2007. In Barefield v. Commissioner, No. 12-10462, 2012 WL 6621305 (11th Cir.

Dec. 18, 2012), we held that those contentions were without merit. The law

governing those issues did not change between 2007 and 2008 in any way that

changes the outcome of this case. As a result, we reject Barefield’s contentions for

the reasons stated in our earlier opinion.

      Barefield also contends that the IRS improperly assessed a failure-to-pay

penalty on his tax deficiency. A failure-to-pay penalty is “separate and outside the

scope of [Barefield’s] petition to the Tax Court.” Comm’r v. McCoy, 484 U.S. 3,

7, 108 S.Ct. 217, 219 (1987). On appeal, we cannot decide matters outside the

scope of the tax court’s decision. Id. Accordingly, Barefield’s contention that the

failure-to-pay penalty was improper is not properly before this Court.

      AFFIRMED.




                                             2